Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ricardo Antione King appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(l) (2012) for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See King v. Kessler, No. 3:13-cv-00675-JAG (E.D.Va. Oct. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *514this court and argument would not aid the decisional process.

AFFIRMED.